DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in the reply filed on 01/08/2021.


Examiner Notes
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing specific teachings of the art:
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.

References Cited
(A)	Tsirkin, US 2017/0046185 A1.
(B)	Applicant’s Specification, construed as Applicant Admitted Prior Art (“AAPA”).
	(C)	Han et al., US 2016/0314008 A1 (“Han”).


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 15–16 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Tsirkin in view of (B) AAPA.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 15, Tsirkin teaches/suggests the invention substantially as claimed including:
“A processing system, comprising:
a first virtual machine executing at a first processing unit;
a second processing unit;
a system memory, wherein a portion of pages of system memory is allocated to the first virtual machine” 
(Fig. 1 and ¶¶ 15–16: the hypervisor may then receive a request to monitor the plurality of memory pages associated with the guest OS of the VM. The request may be associated with migrating the VM from one host to another;
write protection attribute, when modified appropriately, may cause a protection page fault upon an application attempt to update the page;
subsequent attempts by the application to update any of the memory pages may then cause a page protection fault to the hypervisor;
¶ 17: the hypervisor may then log the modification to the updated page. Logging the update may include sending a copy of the shared page to a remote hypervisor (e.g., in the case of VM migration); and

“one or more hypervisors to migrate the first virtual machine from the first processing unit to a second virtual machine executing at the second processing unit, wherein the one or more hypervisors are configured to transfer from the first processing unit to the second processing unit only a subset of the portion of pages of system memory allocated to the first virtual machine, the subset comprising pages modified by the first virtual machine”
(¶ 17: the hypervisor may then log the modification to the updated page. Logging the update may include sending a copy of the shared page to a remote hypervisor (e.g., in the case of VM migration);
¶ 2: a “hypervisor” (or a “virtual machine monitor”) manages the execution of one or more virtual machines or “guests”, providing a variety of functions such as virtualizing and allocating resources;
Fig. 1 and ¶ 23: teaching that the host computer comprises various hardware (physical) resources such as CPU 160, main memory 170 — which may include volatile memory devices and/or other types of memory devices — a storage device 180, and one of more devices 190 such as network interface controller (NIC), a video card, an I/O device, etc.; 
the Examiner notes these descriptions suggest that various hardware resources of the host are virtualized (emulated) and allocated to the guest operating system to use, share, or access;


Tsirkin does not teach that the processing units are graphics processing units (GPU).

	AAPA however teaches or suggests graphics processing units (GPUs)
(¶ 1: Conventional processing units such as graphics processing units (GPUs) support virtualization that allows multiple virtual machines (VMs) to use the hardware resources of the GPU to emulate separate and independent processors. For example, a processing unit, a memory, and other hardware in a processor together can be used to implement multiple VMs, with each VM functioning as a complete system platform that can execute a complete operating system when it is loaded into the processing unit).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of AAPA with those of Tsirkin, with reasonable expectation of success, to implement the host computer system using graphical processing units (GPU).  The motivation or advantage to do so is to use specialized processors to process/execute both basic computing tasks, similar to those performed by conventional microprocessors or CPUs, and dedicated graphics-processing tasks, thereby minimizing the use of multiple, different processing units or architectures.  See additionally, (C) Han, Fig. 11 and ¶¶ 372 and 465–466, cited as evidentiary support, to teach the use of a general-purpose graphics processing unit (GPGPU) for performing computing tasks like a CPU.

9.	Regarding claim 16, Tsirkin and AAPA teach/suggest:
	“wherein the first processing unit is configured to maintain a page table of addresses of pages of system memory requested by the first virtual machine, the page table indicating for each page if the page is a subject of at least one of a read/write request or a write request, and wherein the subset of the pages is identified based on the page table”
(Tsirkin, ¶¶ 27–29, and 37: update status indicator may be a dirty page bit (or flag) that identifies whether or not the page has been updated;
AAPA, ¶ 1: GPU).

Allowable Subject Matter
10.	Claims 1–14 are allowed.

11.	Claims 17–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to claim 15 have been considered but they are not persuasive. Applicant’s arguments have not overcome the §103 rejections upon a closer reading of the previously cited reference(s).  Therefore, the rejection is maintained.

In the Remarks, the Applicant contends the following:

a.	The modified pages identified in the system taught by Tsirkin are pages modified by an application external to the VM.
b.	Tsirkin fails to disclose or suggest copying only the subset of pages identified as modified.


The Examiner disagrees:

As to (a), Tsirkin further elaborates and teaches in paragraph 25 that “application 135 may be a second VM ( either running on the same hypervisor or a different hypervisor, a component of the hypervisor, or separate application program that is executed by the hypervisor.”

As to (b), Tsirkin teaches in paragraph 17 that in the case of VM migration, the hypervisor sending a copy of the shared page that has been updated to a remote hypervisor. The very same passage does not further describe sending any other pages — other than those that have been updated — to the remote hypervisor/destination.   Accordingly, Tsirkin teaches or at least reasonably suggests copying only the subset of pages identified as modified.

As to (c), Applicant argues in general that in Tsirkin, the copying of pages is to a remote hypervisor and not a second virtual machine. The feature relied upon by Applicant however is not specifically included in claim 15.  Claim 15 merely recites “wherein the one or more hypervisors are configured to transfer from the first processing unit to the second processing unit only a subset of the portion of pages ....”  As rejected, this limitation is taught or suggested in paragraph 17, wherein Tsirkin teaches the update may include sending a copy of the shared page to a remote hypervisor (which executes on a second processor remote from the hypervisor performing the update).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
April 9, 2021